MEMORANDUM **
Pablo Rodríguez DeLoya and Irma Rodriguez, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and we deny in part and dismiss in part the petition for review.
We do not consider petitioners’ contention regarding continuous physical presence because DeLoya’s ineligibility for cancellation of removal based on his conviction for a firearms offense is dispositive. See 8 U.S.C. § 1229b(b)(l)(C) (aliens convicted of an offense under 8 U.S.C. § 1227(a)(2)(C) are ineligible for cancellation of removal). Moreover, the record does not support petitioners’ assertion that *501the IJ denied relief on the basis of physical presence.
To the extent petitioners challenge the agency’s denial of Irma Rodriguez’s application for cancellation of removal, we lack jurisdiction to review the agency’s disposi-tive determination that her removal would not result in exceptional and extremely unusual hardship to her qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.